            Case 1:17-cv-10110-FDS Document 61 Filed 11/28/18 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


DIANNA KHUN, on behalf of herself and all
others similarly situated,

       Plaintiff
                                                       Case No. l:17-cv-10110

       v.



SLEEPY'S, LLC and CMC ACQUISITION
CORPORATION, d/b/a CAPITOL
MARKETING CONCEPTS, INC.,

       Defendants.


                             ORDER AND FINAL JUDGMENT


       WHEREAS, Plaintiff, Dianna Khun ("Plaintiff' or "Khun"), filed the above-captioned

class action (the "Action") on behalf of herself and the members of the Class (as defined herein)

against Defendants Sleepy's, LLC and CMC Acquisition Corporation d/b/a Capital Marketing

Concepts, Inc. (collectively, herein, "Defendants");

       WHEREAS, Plaintiff, on behalf of herself and the members of the Class, and Defendants,

by and through their respective attorneys, entered into (and filed) a settlement agreement that was

executed on July 20, 2018 ("Settlement Agreement"), which, together with the exhibits thereto,

sets forth the terms and conditions for the proposed settlement ("Settlement") of the Action;

       WHEREAS, the Court entered a Preliminary Approval Order ("Preliminary Approval

Order") on July 26, 2018, preliminarily approving the Settlement based on the terms and

conditions set forth in the Settlement Agreement;
            Case 1:17-cv-10110-FDS Document 61 Filed 11/28/18 Page 2 of 7



       WHEREAS, the Preliminary Approval Order conditionally certified pursuant to Rule 23

ofthe Federal Rules of Civil Procedure (and M.G.L. c. 93A) the following Settlement Classes:

       A.      The Redeemed Voucher Subclass (Subclass A):

               All persons who made a qualifying promotional purchase during the class
               period at a Sleepy's retail location located in Massachusetts, or an online
               purchase for a Massachusetts delivery, and were entitled to a promotional
               gift card to be provided by Sleepy's as part of their purchase, who were
               provided with a voucher, and who did redeem said voucher.

       B.      The Unredeemed Voucher Subclass (Subclass BV

               All persons who made a qualifying promotional purchase during the class
               period at a Sleepy's retail location located in Massachusetts, or an online
               purchase for a Massachusetts delivery, and were entitled to a promotional
               gift card to be provided by Sleepy's as part of their purchase, who were not
               provided with a voucher, but who did not redeem said voucher.

       WHEREAS, the Preliminary Approval Order approved in form and content of the Notice

Procedures, instructing Defendants, through the settlement administrator, to compile and mail to

Members ofthe Settlement Classes packets containing a notice ofthe Parties' proposed Settlement

in the format approved by the Court;

       WHEREAS, the Preliminary Approval Order set November 27. 2018. at 3:00 p.m. as the

date for a final hearing on the settlement (the "Settlement Hearing") to consider whether the

Court should grant final approval of the proposed Settlement and Plaintiffs application for an

award of costs, expenses and attorneys' fees; and

       WHEREAS, the Settlement Hearing was held on November 27. 2018. at 3:00 p.m. and all

interested persons were given an opportunity to be heard, and the respective Parties appeared by

their attorneys of record; and the attorneys for the respective parties were heard in support of the

Settlement ofthe Action for which the Settlement Agreement provides therein; and an opportunity

to be heard, or otherwise object, was given to all other persons desiring to be heard as provided in

the Notice Procedures;
          Case 1:17-cv-10110-FDS Document 61 Filed 11/28/18 Page 3 of 7



        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

THAT:


1. This Court has jurisdiction over the subject matter of the Action and, for the purposes of the

   Settlement of the Action, Plaintiff, all Class Members, and Defendants.

2. Except for terms defined herein (with the definitions to be applicable to both the singular and

   the plural forms of each term defined if both such forms areused herein), the Court adopts and

   incorporates the definitions in the Settlement Agreement for purposes of this Order.

3. The Notice was provided to the Class pursuant to the manner directed by the Preliminary

   Approval Order, and a full opportunity to be heard has been offered to all settling parties, the

   Class, each Class Member, and Persons in interest.

4. The form and manner of publication of the Notice adequately satisfied the requirements of

   Rule 23 of the Federal Rules of Civil Procedure, due process and applicable law, constituted

   the most appropriate notice practicable under the circumstances and constituted due and

   sufficient notice of the Settlement and Settlement Hearing and all other matters referred to in

   the Notice to all Persons entitled to receive such Notice. It is further determined that all Class

   Members and their respective heirs, executors, administrators, estates, representatives, agents,

    predecessors and predecessors in interest, successors and successors in interest, transferees and

   assigns are bound by this Order and Final Judgment.

5. The Court finds that each of the requirements of Rule 23 of the Federal Rules of Civil

    Procedure and M.G.L. c. 93A have been satisfied with respect to certification of a class for

    settlement purposes, in that: (a)(1) the Class is so numerous that joinder of all members is

    impracticable; (a)(2) there are questions of law or fact common to the Class; (a)(3) the claims

    or defenses ofthe Class Representative (as defined below) aretypical ofthe claims or defenses
            Case 1:17-cv-10110-FDS Document 61 Filed 11/28/18 Page 4 of 7



   of the Class; (a)(4) the Class Representative will fairly and adequately protect the interests of

   the Class; and (b)(3) the questions of law or fact common to the members of the Class

   predominate over any questions affecting only individual members.

6. The Action is hereby certified (for purposes of the Settlement only) pursuant to Rule 23 ofthe

   Federal Rules of Civil Procedure and M.G.L. c. 93A.

       A.      The Redeemed Voucher Subclass (Subclass AY.

               All persons who made a qualifying promotional purchase during the class
               period at a Sleepy's retail location located in Massachusetts, or an online
               purchase for a Massachusetts delivery, and were entitled to a promotional
               gift card to be provided by Sleepy's as part of their purchase, who were
               provided with a voucher, and who did redeem said voucher.

       B.      The Unredeemed Voucher Subclass (Subclass BY.

               All persons who made a qualifying promotional purchase during the class
               period at a Sleepy's retail location located in Massachusetts, or an online
               purchase for a Massachusetts delivery, and were entitled to a promotional
               gift card to be provided by Sleepy's as part of their purchase, who were not
               provided with a voucher, but who did not redeem said voucher.

7. Plaintiff, Dianna Khun is hereby certified as the settlement Class Representative (the "Class

   Representative"), and her counsel, Forrest, LaMothe, Mazow, McCullough, Yasi & Yasi, P.C

   as Class Counsel ("Class Counsel"). The Court finds that the Class Representative and Class

   Counsel have fairly and adequately represented the interests of the Class.

8. The Court finds that the Settlement as set forth in the Settlement Agreement is fair, reasonable,

   and adequate and in the best interests of the Class and should be approved. The Court further

   finds that the Settlement set forth in the Settlement Agreement is the result of arm's-length

   negotiations between experienced counsel representing the interests of the Class, on the one

   hand, and Defendants, on the other hand. Accordingly, the Settlement Agreement and the terms

   of the Settlement as described in the Settlement Agreement are hereby approved in their

    entirety, pursuant to Rule 23 of the Federal Rules of Civil Procedure and M.G.L. c. 93A.

                                                 4
          Case 1:17-cv-10110-FDS Document 61 Filed 11/28/18 Page 5 of 7



9. The Parties to the Settlement arehereby directed to consummate the Settlement in accordance

   with the terms and provisions of the Settlement Agreement. Plaintiff, all Class Members and

   Defendants are hereby bound by the terms of the Settlement as set forth in the Settlement

   Agreement.

10. The Total Settlement Amount as defined in the Settlement Agreement shall be split between

   Defendants such that each Defendant shall pay 50% ofthe Total Settlement Amount.

11. The Action is hereby dismissed in its entirety as against Defendants, Plaintiff and all other

   Class Members on the merits and with prejudice, and without costs to any party as against any

   party, except as otherwise provided herein.

12. As of the Effective Date of the Settlement, Plaintiff and the Class Members, on behalf of

   themselves and their respective, current, former, and subsequent heirs, predecessors, assigns,

   spouses, executors, successors, administrators, agents, partners, representatives, insurers,

   insureds, employees and attorneys will fully release and discharge Defendants, and all their

   respective present, former, or subsequent predecessors, administrators, successors, assigns,

   heirs, executors, agents, partners, representatives, employees, insurers, insureds, attorneys,

   servants, subsidiaries, parents, affiliates, divisions, joint ventures and entities in which

   Defendants has and/or had a controlling interest, and any and all of their respective officers,

   directors,   partners, managers, members, principals, insurers, insureds, employees,

   shareholders, attorneys, servants, assigns, representatives, agents and any other person acting

   by or on their behalf (the "Released Parties") with respect to claims against Defendants as set

    forth in the First Amended Complaint arising from the acts or omissions of Defendants from

   the Asserted Claims, any claims that were or could have been asserted in the Action, and any

   claims during the Class Period arising from alleged violations relating to the issuance of
            Case 1:17-cv-10110-FDS Document 61 Filed 11/28/18 Page 6 of 7



   promotional gift cards (or vouchers for promotional gift cards) to Class Members during the

   Class Period.

13. Plaintiffs Counsel are hereby awarded attorneys' fees and expenses in the aggregate sum of

   $248,920.41 in connection with the Action, which amount the Court finds to be fair and

   reasonable. Such amount shall be paid pursuant to the provisions of the Settlement

   Agreement.

14. The Class Representative is hereby awardeda representative stipend in the sum of:

   $6,300.00 in connection with her service as the Class Representative in the Action, which

   amount the Court finds to be fair and reasonable. Such amount shall be paid pursuant to the

   provisions of the Settlement Agreement.

15. Without further order of this Court, the Parties may agree to reasonable extensions of time to

   carry out any of the provisions of the Settlement Agreement including but not limited to the

   timing for payments provided for in the Settlement Agreement.

16. This Order and Final Judgment shall not constitute any evidence, or an admission by any of

   the Released Parties, that any acts of wrongdoing have been committed or not been committed

   and shall not be deemed to create any inference that there is any liability or lack of liability on

   the part of any of the Released Parties.

17. The Court reserves jurisdiction, without affecting the finality ofthis Order and Final Judgment,

   over the enforcement, effectuation and administration of the Settlement.

18. The Action is dismissed with prejudice on the merits as to Defendants.

19. The Court hereby directs that this Order and Final Judgment be entered by the Clerk of the

   Court.
           Case 1:17-cv-10110-FDS Document 61 Filed 11/28/18 Page 7 of 7



20. In the event that the Effective Date of the Settlement does not occur, then this Order and Final

   Judgment shall be rendered null and void to the extent provided by and in accordance with the

   Settlement Agreement, and this Order and Final Judgment shall be vacated. In such event, all

   orders entered in connection with the Settlement shall be void, and the Class shall be

   decertified. In such event, the Parties shall be restored, without prejudice in any way, to their

   respective positions prior to execution of the Settlement Agreement and its predecessor

   document, the memorandum of understanding.




                                              BY THE COURT




Dated: jgg gM^
                                              Honorable F. Dennis Saylor, IV
                                              United States District Judge
